Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Marshall J. Brown on 1/6/2022.  

The application has been amended as follows: 
Claim 1 has been amended as follows: 
1.	(Currently Amended) A water drain assembly for draining water from a filter assembly, the water drain assembly comprising:
a conduit;
a water canister, the conduit fluidly connecting a bottom portion of the filter
assembly to a bottom portion of the water canister, 
a venturi comprising:
a first venturi inlet that allows fluid to flow from a fuel tank and into 
the venturi,
a second venturi inlet that allows fluid to flow from the water canister and
into the venturi, and

filter assembly, 
wherein the filter assembly, the conduit, the water canister and the venturi form a closed flow loop that does not include the fuel tank.

Claim 13, last line, after “filter assembly” the following has been added:  “, wherein the filter assembly, the conduit, the water canister and the venturi form a closed flow loop that does not include the fuel tank”
Claim 15, line 1, “claim 13” has been replaced with “claim 14”.
Claim 18, line 1, “claim 13” has been replaced with “claim 14”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Giolitti et al. (U.S. 7,473,353) and Wieczorek et al. (U.S. 7,655,140)—fails to anticipate or render obvious, alone or in any proper combination, the closed flow loop that does not include the fuel tank—in combination with all the other limitations in each of claims 1 and 13.
Support for the added subject matter concerning the closed flow loop is found in e.g. paragraph 0053 of the specification and as shown in the figures, e.g. figures 1-5.  It was also agreed that in light of the specification and as shown in figure 3, the language “closed flow loop” does not negate the presence of a drain valve in the water canister—as shown in figure 3.
The replacement drawings filed 05/01/2020 have been approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778